DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are current in the application.  Claims 1-24 are currently under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-10, 14, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al (US 5,466,367) in view of Kenley et al (US 2013/0126430 A1).
Regarding claim 1, Coate et al teaches a system for sanitizing and clarifying water, the system comprising: a filter component that includes a filter operable to trap particulates suspended in water 
Coate et al does not explicitly teach that the pump is located relative to the components such that the water that the pump moves flows through each of the filter component, the conditioner component, the ionizer component, and the ozone component before the water flows through the pump.
In the same field of endeavor (water treatment systems using UV lamps) Kenley et al teaches having a booster pump means (para. 0040, Fig. 1 part 600) which is downstream in the direction of the flow of the water from the UV light (para. 0040-0041, Fig. 1 part 500) and from the nanofilter (Fig. 1 part 300 para. 0057) Kenley et al teaches that the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044)  One of ordinary skill in the art would be able to extend the teaching of Kenley et al preventing water from flowing backwards into the nanofilter and UV devices to include all of the water treating components (filter, conditioner, ionizer, and ozone). 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Coate et al by placing a pump downstream from the nanofilter and the UV lamp etc., as taught by Kenley et al, as the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044)
Regarding claim 2, Coate et al teaches wherein the filter of the filter component is configured to trap particulates whose size is five microns or greater. (e.g. the dual bag filter 214, col. 12, lines 5-10)  
Regarding claim 5, Coate et al teaches wherein the conditioner component includes a permanent magnet that surrounds the water when the water flows through the conditioner component. (Fig. 3 part 160 col. 11 lines 1-5)  
Regarding claim 9, Coate et al teaches wherein the UV component is operable to generate UV electromagnetic radiation having a wavelength between 200 and 280 nanometers (where the Examiner is reading the ultraviolet light as having UV radiation lamps operating at wavelengths between 200 and 280 nm, Fig. 3 part 144 col. 10 lines 39-53).  
Regarding claim 10, Coate et al teaches wherein the ozone component is operable to generate ozone. (Fig. 5 part 298, Figs. 3 and 4 part 412, col. 12 lines 50-66)  
Regarding claim 14, Coate et al teaches a method for sanitizing and clarifying water, the method comprising: pumping water through a filter component of a system (col. 4 lines 1-10), a conditioner component of the system (i.e. a magnetic part of the system, col. 5 lines 25-30), an ionizer component of the system (i.e. the sacrificial electrode, col. 11 lines 8-14), a UV component of the system (col. 10 lines 44-53), and an ozone component of the system (col. 10 lines 54-65); trapping particulates suspended in the water; exposing the water to a magnetic field to polarize the water and promote clathrate formation in the water (i.e. exposing the water to a high intensity magnetic field, col. 10 lines 65-66 and col. 5 lines 25-30); injecting metal ions into the water (i.e. the sacrificial electrode, col. 11 
Coate et al does not explicitly teach that the pump is located relative to the components such that the water that the pump moves flows through each of the filter component, the conditioner component, the ionizer component, and the ozone component before the water flows through the pump.
In the same field of endeavor (water treatment methods using UV lamps) Kenley et al teaches having a booster pump means (para. 0040, Fig. 1 part 600) which is downstream in the direction of the flow of the water from the UV light (para. 0040-0041, Fig. 1 part 500) and from the nanofilter (Fig. 1 part 300 para. 0057) Kenley et al teaches that the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044) One of ordinary skill in the art would be able to extend the teaching of Kenley et al preventing water from flowing backwards into the nanofilter and UV devices to include all of the water treating components (filter, conditioner, ionizer, and ozone).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Coate et al by placing a pump downstream from the nanofilter and the UV lamp etc., as taught by Kenley et al, as the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044)
Regarding claim 21, Coate et al teaches the method of claim 14 wherein injecting metal ions into the water includes positioning an electrode in the water system (i.e. placing the sacrificial electrode in the water, col. 11 lines 8-14). 
Regarding claim 22, the Examiner is reading the ultraviolet light as including electromagnetic radiation having a wavelength between 200 and 280 nanometers. (col. 10 lines 44-53).  
Regarding claim 24, Coate et al teaches the method of claim 14 wherein injecting ozone into the water includes generating the ozone. (col. 12 lines 56-66) Therefore, Coate et al anticipates the method of claim 25. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claim 1 above, and further in view of Miller et al (US 2005/0067151 A1).
Regarding claim 3, Coate et al and Kenley et al are applied as above.
Neither Coate et al nor Kenley et al explicitly teach the system of claim 1 wherein the filter of the filter component is configured to trap clathrates/hydrates formed by the conditioner component.
In the same field of endeavor (water treatment) Miller teaches trapping hydrates in a filter to remove hydrate material from a wet reactor product. (para. 0030, Fig. 3 part 135).  Miller teaches that this allows removal of crystallized hydrates from the reaction product/slurry, and further processing of the crystallized hydrate material elsewhere (para. 0030, Fig. 3 part 138, Fig. 2 part 116)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Coate et al and Kenley et al by using a filter configured to trap clathrate/hydrate material as taught by Miller, as this would allow removal of crystallized hydrates from the reaction product/slurry (e.g. products formed in the conditioner), and further processing of the crystallized hydrate material elsewhere (para. 0030, Fig. 3 part 138, Fig. 2 part 116)  
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claims 1 and 14 above, and further in view of Omasa (US 2008/0050471 A1). 
Regarding claims 4 and 18, Coate et al and Kenley et al are applied as above.
Neither Coate et al nor Kenley et al explicitly teach the system or method wherein the conditioner component includes a permanent magnet that generates a magnetic field having a magnetic flux density of 4,300 Gausses or 0.43 Teslas. 
In the same field of endeavor (water treatment with magnetic field and UV light) Omasa teaches using a magnetic field of e.g. 800 to 15,000 gauss to treat water (para. 0123; where the claimed magnetic flux density is 4300 gauss which lies within the range taught by the prior art.  See MPEP 2131.03.I. and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  Omasa teaches that this reduces the concentration of organic halogens, nitrites, and sulfites in the water. (para. 0002-0006)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Coate et al and Kenley et al by using a magnetic field of 800 to 15,000 gauss as taught by Omasa, as this reduces the concentration of organic halogens, nitrites, and sulfites in the water. (para. 0002-0006)  
Claims 6-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claims 1 and 14 above, and further in view of Miyazaki et al (US 2002/0189954 A1). 
Regarding claims 6, Coate et al and Kenley et al are applied as above.
Neither Coate et al nor Kenley et al explicitly teach wherein the ionizer component is operable to generate a copper ion [claim 6] or silver ion [claim 8] or the method wherein injecting metal ions into the water includes injecting copper ions [claim 20] or silver ions [claim 21] into the water, or the system wherein the ionizer component is operable to generate and inject copper ions at a rate that provides a quantity of ions between 0.20 and 0.4 parts per million. [claim 7]
In the same field of endeavor (water disinfection/treatment) Miyazaki et al teaches a system and method where copper or silver ions are dissolved into the water to be treated (para. 0027) e.g. where the concentration of copper ions in the water is between 0.2 and 0.4 ppm (para. 0027).  Miyazaki et al teaches that this disinfects the water with lower concentration of hypochlorite and acts against viruses that survive chlorine disinfection. (para. 0002-0003, 0004-0007)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Coate et al and Kenley et al by generating copper and/or silver ions (e.g. where the concentration of copper ions in the water is between 0.2 and 0.4 ppm) as taught by Miyazaki et al, as this disinfects the water with lower concentration of hypochlorite and acts against viruses that survive chlorine disinfection. (para. 0002-0003, 0004-0007)
Claims 11 and 22 (old number) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claims 1 and 14 above, and further in view of Swales et al (US 2002/0175128 A1).
Regarding claims 11 and 23, Coate et al and Kenley et al are applied as above. 
Neither Coate et al nor Kenley et al explicitly teach the system or method wherein the ozone component is operable to inject ozone at a rate between 50 and 100 milligrams per hour. 
In the same field of endeavor (treating water with ozone) Swales et al teaches generating ozone at a rate of e.g. 400 or 800 mg/hour (para. 0048, 0051) and injecting the ozone into the water (para. 0051, where the Examiner is reading the injectors as capable of injecting ozone at a rate between 50 to 100 mg/hour) Swales et al teaches that this allows treatment of e.g. raw, gray, or black water with a treatment time of less than 5 minutes. (para. 0007)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Coates et al and Kenley et al by using an ozone generator operating at rate of e.g. 400 or 800 mg/hour (para. 0048, 0051) and injecting the ozone into the water (para. 0051, where the Examiner is reading the injectors as capable of injecting ozone at a rate between 50 to 100 mg/hour) as taught by Swales et al, as this allows treatment of e.g. raw, gray, or black water with a treatment time of less than 5 minutes. (para. 0007)  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claim 1 above, and further in view of Oke (US 2008/0251373 A1). 
Regarding claim 12, Coate et al and Kenley et al are applied as above. 
Coate et al does not explicitly teach wherein the pump is operable to move water at a rate of two-and-half gallons per minute. Kenley et al teaches that the booster pump may operate at about 1.5-2.0 L/min (so about 0.39-0.66 gal/min; para. 0046) and that the flow rate set for the booster pump is selected to produce a desired flow rate of product water (para. 0044)
In the same field of endeavor (water treatment system) Oke teaches water flow rates of e.g. 14-20 liters/minute in the system (para. 0036) and a water main bypass with water pump allowing delivery of chemical purifier at a constant rate through the system. (Abstract).  Oke teaches that this allows consistent gaseous oxidant injection rates in the treatment system. (para. 0052)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Coate et al and Kenley et al by using water flow rates of e.g. 14-20 liters/minute in the system, as taught by Oke, as this would allow consistent gaseous oxidant injection rates in the treatment system. (para. 0052)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al, and further in view of Jones et al (US 2006/0054568 A1).  
Regarding claim 13, Coate et al teaches a system for sanitizing and clarifying water, the system comprising: a filter component that includes a filter operable to trap particulates suspended in water when the water flows through the filter (Fig. 3 parts 198 [hydrocyclone unit], 204 [clarifier belt filter] 214 [dual bag filter] col. 11 lines 48-67); a conditioner component operable to generate a magnetic field to polarize and promote clathrate formation in water when the water flows through the conditioner component (Fig. 3 part 160 [magnet block] col. 11 lines 1-23); an ionizer component that includes an electrode positionable in water and operable to inject metal ions into the water when the water flows past the electrode (Fig. 3 part 174 [flocculation block with sacrificial anode] col. 10 lines 65-67 and col. 11 lines 5-24); a UV component operable to generate ultraviolet electromagnetic radiation and expose 
Coate et al does not explicitly teach that the pump is located relative to the components such that the water that the pump moves flows through each of the filter component, the conditioner component, the ionizer component, and the ozone component before the water flows through the pump.
In the same field of endeavor (water treatment systems using UV lamps) Kenley et al teaches having a booster pump means (para. 0040, Fig. 1 part 600) which is downstream in the direction of the flow of the water from the UV light (para. 0040-0041, Fig. 1 part 500) and from the nanofilter (Fig. 1 part 300 para. 0057) Kenley et al teaches that the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044) One of ordinary skill in the art would be able to extend the teaching of Kenley et al preventing water from flowing backwards into the nanofilter and UV devices to include all of the water treating components (filter, conditioner, ionizer, and ozone).
Neither Coate et al nor Kenley et al explicitly teach that the system includes a hot tub operable to hold water; and that the sanitization system operates to sanitize and clarify water held in the hot tub. 
In the same field of endeavor (water treatment) Jones et al teaches a system for treating water in spa water (i.e. heated pool/hot tub, para. 0062) where the water is treated with ionization means. (Abstract).  Jones et al teaches that using an ionization means acts to kill algae and bacteria in the spa water without addition of chlorine (Abstract).  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Coate et al by having a downstream pump as taught by Kenley et al, as the downstream booster pump prevents water from bleeding back into the UV device.  (para. 0044) and to further modify the system of Coate et al and Kenley et at by connecting it to a spa/heated pool to sanitize the water in the spa, as taught by Jones et al, as using the ionization means etc. acts to kill algae and bacteria in the spa water without addition of chlorine (Abstract).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al and Kenley et al. 
Regarding claim 15, Coate et al and Kenley et al are applied as above. 
Coate et al does not explicitly teach wherein exposing the water to the magnetic field occurs before trapping particulates suspended in the water. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see MPEP 2144.04.IV.C. and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claim 14 above, and further in view of Sween et al (US 5,545,335). 
Regarding claim 16, Coate et al and Kenley et al are applied as above.
Coate et al does not explicitly teach the method wherein pumping the water through the components includes pulling the water through each of the components. Kenley et al teaches using a booster pump to pull water through the UV system and the nanofilter as set forth above. One of ordinary skill in the art would be able to extend the teaching of Kenley et al preventing water from flowing backwards into the nanofilter and UV devices to include all of the water treating components (filter, conditioner, ionizer, and ozone).
In the same field of endeavor (water purification system with UV) Sween et al teaches using a pump to pull water from a bathing tub into the water disinfecting unit. (col. 6 lines 9-17) Sween et al 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Coate et al and Kenley et al by pulling the water through the water purification system with a pump, as taught by Sween et al, as this allows water to be pulled from the tub into the water disinfecting unit and then recirculated during the course of the bath so that substantially all of the bacteria in the bath water is destroyed. (col. 6 lines 31-40)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate et al in view of Kenley et al as applied to claim 14 above, and further in view of Sauvignet et al (US 2008/0296228 A1)
Regarding claim 17, Coates et al and Kenley et al are applied as above.
Neither Coates et al nor Kenley et al explicitly teach the method wherein trapping particulates suspended in the water includes moving the water through a mesh that is sized to block particulates that are at least five microns in size.
In the same field of endeavor (water treatment system) Sauvignet et al teaches a method for removing suspended solids from wastewater with a fine screen having a mesh diameter of approximately 5 micrometers to 25 micrometers (Abstract). Sauvignet et al teaches that this allows removal of parasites from the water. (para. 0001)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Coates et al and Kenley et al by using a mesh that is sized to block particulates that are at least five microns in size (i.e. a fine screen having a mesh diameter of approximately 5 micrometers to 25 micrometers) as taught by Sauvignon et al, as this allows removal of parasites from the water. (para. 0001)
Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed March 24, 2021, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102 and 103 over Coates et al, etc. as not teaching that the pump is located relative to the components such that the water that the pump moves flows through each of the filter component, the conditioner component, the ionizer component, and the ozone component before the water flows through the pump  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coates et al in view of Kenley et al, etc. as set forth above.
Conclusion
Claims 1-24 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794                 

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794